Morris, C. J.
Action for personal injuries growing out of a collision between- one of appellant’s cars and an auto truck driven by respondent. The cause was tried to the *84court without a jury, resulting in a judgment for plaintiff, from which this appeal is taken.
The place of the accident was at the intersection of Terry avenue and Howell street, in the city of Seattle. It is clear from the testimony that, when respondent first attempted to cross the street car tracks, there was ample 'room and time for him to do so before the car would reach the crossing. This fact was assumed by both the motorman and respondent, and each acted accordingly. Just as respondent drove upon the track he was confronted with a new situation, caused by another auto truck going west turning in front of him in an attempt to pass a slow-going milk wagon going in the same direction. Respondent would have passed in front of this milk wagon had it not been for the approach of the other truck, or had the truck remained behind the milk wagon in the relative position it was when first observed by respondent. The sudden change of course of this auto truck prevented respondent from continuing his passage across the tracks, and in order to avoid a collision with it, he stopped his auto with its front wheels resting on the south rail of the inbound car track, in which position the car hit him.
The evidence supports the theory of the lower court that, had the motorman been alive to this changed situation necessitating a change in action, he could have prevented the collision, and not having done so, negligence was established. We find nothing in the case to establish appellant’s theory of contributory negligence.
The judgment is affirmed.
Holcomb, Main, Parker, and Ellis, JJ., concur.